Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 01/14/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 and 04/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 1 is recited in claim 1 of US Patent 10/579,994 B1.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 2 is recited in claim 1 of US Patent 10/579,994 B1.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 3 is recited in claim 1 of US Patent 10/579,994 B1.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 4 is recited in claim 2 of US Patent 10/579,994 B1.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 5 is recited in claim 4 of US Patent 10/579,994 B1.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 6 is recited in claim 5 of US Patent 10/579,994 B1.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 7 is recited in claim 6 of US Patent 10/579,994 B1.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 8 is recited in claim 7 of US Patent 10/579,994 B1.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 9 is recited in claim 8 of US Patent 10/579,994 B1.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 10 is recited in claim 10 of US Patent 10/579,994 B1.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 11 is recited in claim 11 of US Patent 10/579,994 B1.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 12 is recited in claim 11 of US Patent 10/579,994 B1.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 13 is recited in claim 4 of US Patent 10/579,994 B1.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 14 is recited in claim 13 of US Patent 10/579,994 B1.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 15 is recited in claim 14 of US Patent 10/579,994 B1.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 16 is recited in claim 15 of US Patent 10/579,994 B1.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 17 is recited in claim 7 of US Patent 10/579,994 B1.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 18 is recited in claim 8 of US Patent 10/579,994 B1.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 19 is recited in claim 10 of US Patent 10/579,994 B1.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10/579,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in instant claim 20 is recited in claim 17 of US Patent 10/579,994 B1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200059353) in view of Gilson (US 20190028278).

Regarding Claims 1, 11, and 20, Liu teaches search a blockchain maintained within a mesh network to determine content available within the mesh network, the mesh network comprising a plurality of nodes (Paragraphs 0050-0051 and 0023 teach a computing device may send a request for a data file by including a key, where the key is the name associated with the data file; the request may be sent to a network device of a data exchange network that includes a local copy of a blockchain that includes transaction histories of data transactions of data files stored on the data exchange network; the network device queries the local copy of the blockchain on the network device using the key received with the request; the computing devices in the blockchain network may employ multiple-input, multiple-output (MIMO) techniques that may take advantage of multi-path, mesh-type environments to transmit multiple spatial layers carrying the same or different coded data); determine a node of the plurality of nodes storing the content (Paragraphs 0052 and 0054 teach it is determined whether the history transaction of the requested data file is found in the blockchain; if so, the method obtains the transaction history for the received key (i.e., the data name); next, data owner(s) who are found to have the data file nearest to the requesting device is/are obtained); and generate and transmit a request for the content (Paragraph 0055 teaches after the nearest owner is determined, a request for the data file is sent to the nearest data owner from the network device).
However, Liu does not explicitly teach issue a payment from a cryptocurrency wallet for the content to the node storing the content, the cryptocurrency wallet stored in the storage device.
Gilson from same or similar field of endeavor teaches issue a payment from a cryptocurrency wallet for the content to the node storing the content (Paragraphs 0060 and 0077 teach a rights holder may trust a user based on an external trust-establishing mechanism, such as with transactions on the distributed database which may be validated and may authenticate the identities of the rights holder and the user; the rights holder may offer content that may be viewable for a fee; the rights holder may transmit a decryption key to the user directly, wherein the decryption key may be unique to the encrypted content asset, after the user pays the rights holder for the decryption key by generating a transaction for the distributed database; the user may select a content, such as a movie, and may make a payment to the rights holder), the cryptocurrency wallet stored in the storage device (Paragraph 0089 teaches the address of the payor may comprise a public receiving address or change address that may be associated with a wallet; the wallet may comprise a structured file or a database and store a private key of a party, such as the payor).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Gilson to issue a payment from a cryptocurrency wallet for the content to the node storing the content, the cryptocurrency wallet stored in the storage device.
There is motivation to combine Gilson into Liu because the series of interrelated peer-to-peer exchanges may prevent a scenario where the user pays the rights holder for a key, but is not provided the key. The series of interrelated peer-to-peer exchanges may also prevent a scenario where the rights holder provides the key to the user, but the rights holder does not receive payment for the key. The series of interrelated peer-to-peer exchanges may be configured such that the user pays the rights holder and the rights holder provides the key concurrently (Gilson Paragraph 0111).
Regarding Claim 1, Liu teaches an electronic device (Paragraph 0049 teaches the method 300 may be performed, by a device or system, such as one or more of the computing devices of FIG. 1 or the computer system 500 of FIG. 5), comprising: a storage device; and logic coupled to the storage device (Paragraphs 0024-0025 teach the computing device may include memory, a processor, an output, a data input, and a communications component; the computing device may include one or more hardware-based modules and/or software-based modules (e.g., a set of processor-readable instructions that may be stored at the memory and executed at the processor) associated with executing an application, such as, for example, receiving, analyzing, transmitting, and/or displaying data from other computing devices).
Regarding Claim 11, Liu teaches a computer-implemented method (Paragraph 0049 teaches an example method 300 related to data fetching in data exchange networks).
Regarding Claim 20, Liu teaches a non-transitory computer-readable medium comprising a set of instructions that are executed on a computing device (Paragraph 0049 teaches the method 300 may be performed based on the execution of instructions stored on one or more non-transitory computer-readable media).

Regarding Claims 4 and 13, the combination of Liu and Gilson teaches all the limitations of claims 1 and 11 above; and Liu further teaches determine a number of nodes within the mesh network to traverse to reach the node storing the content (Paragraphs 0033-0034 teach the computing device 107 may determine the locations at which the particular data file is stored (e.g., computing device 106 and the computing device 110); the computing device 107 may inform the computing device 112 of the locations to allow the computing device 112 to request the particular data file; the computing device 107 may determine a location that is nearest to the computing device 112; the nearest location may be based on physical distance or nearest network location that may be determined based on factors that include a number of network hops, network bandwidth, and/or network congestion between the requesting and provided devices).
However, the combination does not explicitly teach to issue an additional payment, wherein an amount of the additional payment based on the determined number of nodes to traverse to reach the node storing the content.
Gilson further teaches to issue an additional payment, wherein an amount of the additional payment based on the determined number of nodes to traverse to reach the node storing the content (Paragraphs 0083 and 0113 teach the transaction may be relayed by nodes and the rights holder may compensate the one or more nodes to relay or propagate the transaction; the rights holder may compensate nodes after the transaction has been removed from the memory pool; a proof of bandwidth may comprise the node contributing bandwidth to the network; the node may receive compensation for providing services or resources to other nodes; for example, the node may receive a unit of digital currency or cryptocurrency; the node may receive compensation for contributing bandwidth).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Gilson to incorporate the further teachings of Gilson to issue an additional payment, wherein an amount of the additional payment based on the determined number of nodes to traverse to reach the node storing the content.
There is motivation to further combine Gilson into the combination of Liu and Gilson because the transaction may comprise an incentive for one or more nodes in the network associated with the distributed database to validate or accept the transaction. The incentive may increase the likelihood that one or more nodes may record the transaction in the next block of the blockchain. The incentive may correspond to a transaction priority assigned to the transaction, such as a numerical value calculated at least based on the incentive. The incentive may increase the likelihood that one or more nodes may mine or perform a proof on a block comprising the transaction, such as to add the block to the blockchain. The incentive may comprise a transaction fee associated with the transaction, such as a unit of digital currency (Gilson Paragraph 0074).

Regarding Claims 5 and 14, the combination of Liu and Gilson teaches all the limitations of claims 1 and 11 above; and Liu further teaches search the blockchain to comprise searching signatures of transactions stored on the blockchain (Paragraphs 0027 and 0033 teach each of the transactions stored in the blockchain may be secured using asymmetric (e.g., public-key) cryptography, where the public key is stored as an address in the blockchain (i.e., the transactions are signed with the private key); the computing device 112 may request access from one of the computing devices that maintain the blockchain; the computing device may access the blockchain and determine the blocks in the blockchain that pertain to the data transactions of the particular data file; using the data transactions of the particular data file, the computing device may determine if the particular data file is stored by one of the computing devices).

Regarding Claims 6 and 15, the combination of Liu and Gilson teaches all the limitations of claims 5 and 14 above; and Liu further teaches wherein the signatures of transactions stored on the blockchain indicate a type of the content, a version of the content, and a time when the content was transmitted from the first node to the second node (Paragraphs 0027 and 0016 teach each block in the blockchain may include a name of the data, a location of the data, a summary of the data, such as a hash of the data, and what occurred to the data, e.g., the data is published/added to the network, the data is exchanged/transferred from one location to another in the network, or the data is removed/deleted from the network, and a timestamp).

Regarding Claims 7 and 16, the combination of Liu and Gilson teaches all the limitations of claims 1 and 11 above; and Liu further teaches wherein the transmitted request is issued to a node storing a cached copy of the content or a node hosting the content (Paragraphs 0032-0033 teach after the particular data file is stored on the computing device, the particular data file may be copied and transferred to the computing device, such that the particular file is stored on the computing device 106 and computing device 110; either computing device may create one or more new blocks in the blockchain to represent the data transaction of copying and transferring the particular data file in the network; after the particular data file is stored on the computing device 106, the computing device 112 may request access to the particular data file; the computing device may access the blockchain and determine the blocks in the blockchain that pertain to the data transactions of the particular data file).

Regarding Claims 8 and 17, the combination of Liu and Gilson teaches all the limitations of claims 1 and 11 above; and Liu further teaches generate a listing of one or more nodes hosting one or more versions of the content and a listing of one or more nodes storing a cached copy of the content based on the search of the blockchain (Paragraphs 0044 and 0046 teach the data transaction history including the value data, e.g., when the data is published, exchanged, and deleted, allows a data exchange network to know if a data file is stored on the data exchange network such that the data file may be accessed; additionally, when the data is stored on the data exchange network, the data transaction history including the value data allows the data exchange network to know each location of the data file; each device in the data exchange network having a current history of all data files stored in the data exchange network may provide for increased data exchange network efficiency including accessing a data file from a nearest network location; a computing device may want a copy of a data file stored on a data exchange network; the computing device may make a request to the data exchange network for the data file; in response to the data request, the transaction history of the requested data file may be accessed based on the name of the requested data file; after accessing the transaction history, the transaction history may be checked by the chaincode to determine the nearest location of the requested data file).

Regarding Claims 9 and 18, the combination of Liu and Gilson teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach conduct a transaction related to the blockchain to indicate the electronic device is hosting additional content on the mesh network; and receive a request for a copy of the additional content.
Gilson further teaches conduct a transaction related to the blockchain to indicate the electronic device is hosting additional content on the mesh network (Paragraphs 0087-0088 teach the rights holder and the user may generate a series of interrelated peer-to-peer transactions for adjustable payments; for example, the user may adjust the transaction amount to increment payments for access to additional content assets or for additional parts of the content asset; as the transaction amount is adjusted, the rights holder may distribute transaction identifiers or decryption keys corresponding to different assets or parts of the content asset; a series of adjustable amount transactions may be useful if the rights holder encrypts different parts of the content asset with different keys; for example, the rights holder may encrypt every minute of a video with a new key); and receive a request for a copy of the additional content (Paragraph 0091 teaches a second transaction may be generated which may be connected to the output of the first transaction; in order to allocate greater portions of the payment of the first transaction to the payee, the payor may update the payment allocations to the parties and re-sign the transaction; in exchange for increased payment allocation, the payee may distribute one or more transaction identifiers or decryption keys (i.e., additional content) to the payor).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Gilson to incorporate the further teachings of Gilson to conduct a transaction related to the blockchain to indicate the electronic device is hosting additional content on the mesh network; and receive a request for a copy of the additional content.
There is motivation to further combine Gilson into the combination of Liu and Gilson because adjustable amount transactions may grant the user flexibility. Adjustable amount transactions may reduce the risk that the user faces when paying a flat price for access to content without knowing if the user will like the content or wish to access the entirety of the content (Gilson Paragraph 0087).

Regarding Claims 10 and 19, the combination of Liu and Gilson teaches all the limitations of claims 9 and 18 above; however the combination does not explicitly teach receive a payment for transmitting the copy of the additional content in response to the received request.
Gilson further teaches receive a payment for transmitting the copy of the additional content in response to the received request (Paragraph 0088 teaches the user may generate a transaction to pay for the key to decrypt the first part of the content asset; if the user wishes to access the next part of the content asset, the user may generate a subsequent transaction to pay for the next part of the content asset).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Gilson to incorporate the further teachings of Gilson to receive a payment for transmitting the copy of the additional content in response to the received request.
There is motivation to further combine Gilson into the combination of Liu and Gilson because of the same reasons listed above for claims 9 and 18.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200059353) in view of Gilson (US 20190028278) in further view of Wilson (20170134937).

Regarding Claim 2, the combination of Liu and Gilson teaches all the limitations of claim 1 above; however the combination does not explicitly teach receive data relating to the mesh network; and establish the electronic device as a node on the mesh network based on the received data.
Wilson from same or similar field of endeavor teaches receive data relating to the mesh network (Paragraphs 0096 and 0098 teach in the discovery mode the node attempting to be discovered transmits discovery signals either periodically or on a continuous basis on the predetermined discovery channel; equally, the node listens for any signals and/or transmission on the discovery channel to determine whether or not an invitation (e.g., a request to handshake) to join the mesh network community is being transmitted or merely to determine whether another node is transmitting on the discovery channel; while transmitting on the discovery channel, if or when the reset nodes signal is discovered by another node or when the reset node discovers the transmission of a signal by a transmitting node, the nodes may begin handshaking, using Telehash handshaking protocols and the like, in order to negotiate parameters for establishing normal and/or secure communications between the two nodes); establish the electronic device as a node on the mesh network based on the received data (Paragraph 0100 teaches once the handshaking is complete and the secret schedules of each of the nodes has been exchanged, the two nodes shortly thereafter discontinue (e.g., drop-off) communications on the discovery channel and proceed to store the exchanged secret schedules in their respective memories or the like; accordingly, the reset node has been successfully re-established in the mesh network or if the reset node is a new node, then the new node would be successfully augmented to the existing mesh network).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Gilson to incorporate the teachings of Wilson to receive data relating to the mesh network; and establish the electronic device as a node on the mesh network based on the received data.
There is motivation to combine Wilson into the combination of Liu and Gilson because the system functions to enable the plurality of nodes and routers to form a decentralized communication network, such as a mesh network, for performing highly secure communications without revealing any meta data about the secure communication within the mesh network and without the need for a central authority, such as one or more servers for brokering or facilitating any of the links between the nodes and establishing cryptographically secure channels of communications between the nodes. The decentralized communication network can take the form of a peer-to-peer communication network without any centralized authority or any centralized computing authority governing the communication establishment or maintenance of the peer-to-peer links (Wilson Paragraph 0090).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The dependent claims 3 and 12 contain allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20200059353 to Liu teaches searching a blockchain maintained within a mesh network to determine content available within the mesh network, the mesh network comprising a plurality of nodes; determining a node of the plurality of nodes storing the content; and generating and transmitting a request for the content. In addition, United States Patent Application No. 20190028278 to Gilson teaches issuing a payment from a cryptocurrency wallet for the content to the node storing the content. In addition, United States Patent Application No. US 20170134937 to Wilson teaches receiving data relating to the mesh network; and establishing the electronic device as a node on the mesh network based on the received data.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receive the cryptocurrency wallet and store the cryptocurrency wallet in the storage device, the cryptocurrency wallet received from an authorized node of the mesh network, and wherein the authorized node authorized based on at least one of one or more criteria being met.
Claims 2 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonsi (US 20200074437) teaches a long-range payment network uses a mesh network that includes a plurality of mobile devices that communicate with each other via a low energy network protocol. The mobile devices comprise an app that determines a fewest number of hops in the network to reach a long-range gateway and routes payment information through the mesh network along a path that minimizes the number of hops. Relay nodes may be used to connect the mesh network with the long-range gateway. Payment transactions may be initiated by the payee customer using a mobile device with a payment app or by a merchant using a point of sale application. Decentralized nodes may be used to verify payments.
Munson et al. (US 20200120023) teaches systems, apparatus, devices, computer program products, and methods implementing aspects of a decentralized content fabric. In some implementations, one or more processors are configured to execute a software stack to define a fabric node of a plurality of fabric nodes of an overlay network situated in an application layer differentiated from an internet protocol layer. The defined fabric node is configured to: obtain a request for digital content from a client device; obtain, from one or more of the plurality of fabric nodes, a plurality of content object parts of a content object representing, in the overlay network, at least a portion of the digital content; generate consumable media using: raw data stored in the content object parts, metadata stored in the content object parts, and build instructions stored in the content object parts; and provide the consumable media to the client device. In some instances, the consumable media is further generated using a digital contract stored in a blockchain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685